Exhibit 99.1 Comprehensive Medical Waste and Unused Medication Management Solutions Provider INVESTOR PRESENTATION JANUARY 2014 NASDAQ: SMED 2 Safe Harbor These slides contain (and the accompanying oral discussion will contain) “forward- looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The words “believe”, “estimate”, “anticipate”, “project” and “expect” and similar expressions are intended to identify forward-looking statements.Such statements involve known and unknown risks, uncertainties and other factors that could cause the actual results of the Company to differ materially from the results expressed or implied by such statements, includinggeneral economic and business conditions, conditions affecting the industries served by the Company, conditions affecting the Company’s customers and suppliers, competitor responses to the Company’s products and services, the overall market acceptance of such products and services, the effectiveness of the Company’s strategy and other factors disclosed in the Company’s periodic reports filed with the Securities and Exchange Commission.Consequently, such forward looking statements should be regarded as the Company’s current plans, estimates and beliefs.The Company does not undertake and specifically declines any obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect any future events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 Company Overview Sharps Compliance is a leading full-service provider of cost-effective, customized, and unique solutions for the proper management of medical waste and unused medications. §Comprehensive mail-back solutions §Ability to “bolt-in” route-based pick-up services where needed to complement mail-back §Provides valuable data to support regulatory and patient compliance §Serving high growth “alternate site” areas of the market: pharmaceutical manufacturer, retail pharmacy, professional, and assisted living/long-term care Investment Considerations §7.7% organic 4-year CAGR in core business segments §Sales and marketing team in place to drive continued growth Long-Term Organic Growth §Aging population §Shift to alternative site healthcare §Increasing medical waste regulations §Need to save money in changing healthcare environment At Nexus of Several Compelling Trends §Industry has historically relied on expensive and inefficient waste haulers §Sharps offers a better option for small quantity generators §One of only two providers that can service nation-wide customers Challenging the Industry Standard §Asset-light; low maintenance capital expenditures §Recurring revenue and high operating leverage §High barriers to entry: highly regulated market, sophisticated tracking software, and one of ten medical waste incinerating facilities in the country Attractive Business Model §$15.3M in cash as of September 30, 2013 §No long-term debt §15.4M shares outstanding §44,000 shares repurchased under current repurchase plan Solid Balance Sheet §Creates “touch points” §Improves patient compliance §Extends medication adherence §Builds brand loyalty Transforming How Pharma Interacts with Patients §21.7% YOY revenue growth in 1Q14 5 Mail-back in home healthcare Expanded markets: § Assisted Living § Retail Pharmacy § Distributors Pharmaceutical Manufacturer Patient Support Programs Launch of inside sales and e-commerce driven website - Professional Market Alliance with Daniels Sharpsmart 6 Full Service Provider: Daniels Alliance Traditional Pick-up Services (Dedicated truck & driver) Mail-back Solutions (using existing USPS infrastructure) Sharps’ Comprehensive Solution §Sharps + Daniels alliance services entire U.S. medical waste market §Allows Sharps to provide pick-up service where needed to complement mail-back §Stericycle is only other national provider §Key for customers with large quantity locations §Enhances pipeline by over $30 million Alliance with Daniels Allows Sharps to Remain Asset-Light While Offering a Full Solution 7 TRENDS DRIVING GROWTH 8 Traditional Healthcare Setting §Core Traditional Waste Hauler Market §Core Sharps Markets Urgent Care Clinics Assisted Living/Long- Term Care Home Health Care Clinics/Retail Pharmacies Sharps Serves All Medical Waste Markets 9 Large Healthcare Setting Non-hospital/Alternative Care Retail Pharmacies Clinics Home Healthcare Setting Assisted Living Larger Market Faster Growth 10 Aging Demographic Source:US Census Bureau US Population Aged 65+ Expected to Double Within Next 25 Years 11 Growing North American Drug Market Source:MarketsandMarkets North American Injectable Drug Market Projected CAGR of 12.3% 12 BUSINESS OVERVIEW 14 Unused Medication Management Solutions Market Opportunity §United States generates an estimated 250 million pounds of unused medication waste §Changing regulatory environment that would require pharmaceutical manufacturers to pay and allow collection and transportation of controls Customers §Assisted Living Facilities §Independent Pharmacies (drive foot traffic) §Retail Pharmacies (resell to consumers) §Government Solution §Mail and ship back proprietary solutions for the proper treatment of unused patient medications 15 Opportunity for Significant Growth in Markets We Serve Market Market Size Market Growth Rate Sharps Revenue Run Rate Current Penetration Professional $648M 5%¹ $4.3M <1% Pharmaceutical Manufacturer $23M² 12% $2.5M 11% Assisted Living/Long- term Care $84M 5.7% $1.6M 2% Home Health Care $100M 7.7% $6.9M 7% Retail Pharmacy $8M³ 15-20% $5.7M 75-80% ³Assumes only 16% of U.S. flu shots administered in retail pharmacies (23% historical 5-year CAGR) ²Reflects only specific program opportunities we have identified, not the entire market ¹Average projected growth rates of physician, dental, and veterinary spending 16 Professional Market Customers Solution §Sharps Recovery System™ and pick up to supplement larger chains Market Opportunity §Currently 800,000 professional offices across the US §Translates to a $648M market opportunity §Dental §Veterinarian §Physicians §Other service-related practices §Dental and Veterinarian chains Sales and Distribution Channels §Telemarketing/Inside Sales §E-commerce §Distributors §Direct (larger chains) 17 Pharmaceutical Manufacturer Market Customers Solution §Customized/branded solutions §Creating “touch points” §Data supporting improved drug compliance §Extended medication adherence §Building brand loyalty Market Opportunity §North American injectable drug delivery technologies market projected to grow at a CAGR of 12.3% from 2012 to 2017 Source: MarketsandMarkets §Large global Pharmaceutical Manufacturers §Self-injectable “high end” drugs §Complex injection devices Sales and Distribution Channels §Direct/Enterprise Sales Pharmaceutical Manufacturer Market Billings (in millions) 18 Creating Patient Touchpoints for Pharma Industry §Patient diagnosed and prescribed medication at professional/ specialist office §Patient “opts in” to the Patient Support Program including mail-back §Sharps treats waste and collects valuable data used to determine patient compliance §Patient compliance data provided to Pharmaceutical Manufacturer; creates patient “touch points” Increasing Pharma’s Ability to Drive Sales and Ensure Medication Discipline 19 Assisted Living/Long-Term Care Market Customers Solution §Mail-back Market Opportunity §Total addressable market of $84M §US population age 65+ expected to double within the next 25 years §1 of 5 Americans will be 65+ by 2030 §Age 85+ fastest growing segment Assisted Living / Long-term Care Billings (in millions) Source: National Institute on Aging Sales and Distribution Channels §Direct/Enterprise Sales 20 Retail Pharmacy Market Customers Solution §Mail-back (Sharps Recovery System™) Sales and Distribution Channels §Direct §Vaccine distributors 21 FINANCIAL OVERVIEW 22 Attractive Business Model §Costs are relatively fixed §Operating infrastructure in place to grow 2-3X §50% gross margins on incremental revenues §5-10% SG&A increase on incremental revenues Significant Operating Leverage §Recurring revenue model; high retention High Recurring Revenue §Alliance with Daniels allows Sharps to remain asset-light while offering a full-service solution Asset-Light Cost Structure §Sharps has no direct dependence on Medicaid, Medicare, or other third-party payers No Third-Party Payer Risk Start to Fiscal Year 2014 30.1% 37.1% ($ in millions, % of Revenue) $(0.4) $0.1 $(0.4) Q1FY13X Q1FY14Y X Excludes Q1 FY 2013 deferred tax valuation allowance of $217 thousand. Y Excludes Q1FY 2014 deferred tax valuation allowance benefit of $41 thousand. 6.3% 24 Positioned for Margin Expansion ($ in millions) (2011)1 Excludes FY 2011 special charge of $378 thousand and unusual expense of $264 thousand. (2012)2 Excludes FY 2012 unusual expense of $197 thousand and deferred tax valuation allowance of $2.0 million. (2013)3 Excludes FY 2013 unusual expense of $102 thousand, special charge of $121 thousand and deferred tax valuation allowance of $923 thousand. (2014 ttm)4 Excludes Q1FY 2014 TTM unusual expense of $102 thousand, special charge of $121 thousand and deferred tax valuation allowance of $665 thousand. 25 Diverse Revenue Mix FY 2008 Billings $13.2 million Q1 FY 2illings $22.6 million Seeing Growth Across All Core Segments 26 Strong Balance Sheet Provides Financial Flexibility Cash and Cash Equivalents 6/30/12 6/30/13 6/30/10 6/30/11 9/30/13 Cash Available for Organic Growth; No Long- Term Debt 27 Growth Strategy Increase awareness of Sharps’ services; pursue customers in the high-growth alternative site areas of the healthcare market Capture opportunities arising from favorable industry trends Leverage pick-up service to pursue larger quantity national customers Utilize capabilities to drive more business in the increasing self- injectable market Control costs to maintain highly scalable business and operating leverage Thank You INVESTOR PRESENTATION JANUARY 2014 NASDAQ: SMED
